Citation Nr: 1518830	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO. 13-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD), stenosis, and intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2015. A transcript of the hearing is associated with the electronic claims file.

The Board notes that the Veteran was previously denied service connection for scoliosis, which is a low back disability, in March 2005. When the issue arises of whether a claim is a new claim or a claim to reopen, if the evidence shows "distinctly diagnosed diseases or injuries" then it is a new claim, but if the evidence "tends to substantiate an element of a previously adjudicated matter" it is a claim to reopen. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). In order to make this determination the Court looked to three factors: 1) what symptoms the Veteran previously used in describing his prior claims, 2) what the medical evidence showed at the time of the prior denials, and 3) how broadly the RO adjudicated the scope of the prior claims. Id.

In this case, while the symptoms complained of by the Veteran are the same between his 2005 claim and the claim currently on appeal, specifically limitation of motion and low back pain, the other factors are different. The Veteran was diagnosed with additional low back disabilities, including facet arthropathy, DDD, IVDS and stenosis following the March 2005 denial, and has claimed that these new separate disabilities are related to service. Further, the RO adjudicated the March 2005 claim on a very narrow basis, denying only service connection for scoliosis, and doing so on the grounds that it was a pre-existing disability. As the prior denial was based on a different low back disability and was narrowly adjudicated, the Board finds that the current claim on appeal is a new claim, and not a petition to reopen a previously denied claim. Therefore, the issue of new and material evidence need not be addressed.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran was noted to have scoliosis in a March 2004 service treatment record, which was not confirmed by x-ray, and the supervising physician at the Veteran's June 2004 report of medical history then noted a possible high school sports injury. Based on this evidence, the prior medical opinions relied on the fact that the Veteran's current back disability (to include DDD and IVDS) pre-existed service, and then opined that it was less likely than not that the pre-existing disability was aggravated beyond its natural progression by service.

However, a back disability was not noted upon entry into service on the Veteran's enlistment examination, the in-service diagnosis was not supported by x-ray findings, there is no medical evidence from prior to service reflecting a back disability, and the Veteran has repeatedly argued, most recently during his March 2015 hearing, that he had no prior back issues or high school injuries prior to service. Based on this evidence, the Board finds it cannot be said that the Veteran's low back disability clearly and unmistakably pre-existed service. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). As the prior medical opinions were based on a faulty factual premise, specifically that there was a pre-existing low back disability, and there is insufficient medical evidence of record to otherwise decide the claim, the Board finds it must remand the claim for another VA examination.
While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his low back disability. The electronic claims file must be reviewed by the examiner and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include DDD, IVDS, facet arthropathy or stenosis, was incurred in or aggravated by his active duty service?

The examiner should assume that the Veteran did not have a pre-existing low back condition prior to his entry onto active duty service, as no condition was noted on the enlistment medical examination. Instead, the examiner should only address whether the Veteran's current low back disability is causally related to his complaints of low back pain in service.

Review of the entire claims file is required; however, attention is invited to a March 2004 service treatment record reflecting a complaint of back pain, a normal lumbosacral imagine from January 2005, a June 2006 entry noting sudden onset of back pain at work and that back pain at been occurring for years, and an April 2015 Disability Benefits Questionnaire noting continuous back pain since service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




